Exhibit 10.5

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (the “Agreement”) made and entered into effective
April 30, 2007, by and between Syntroleum Corporation (the “Company”) and Greg
Jenkins (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement dated as of January 3, 2005 (the “Employment Agreement”), and that
certain Indemnification Agreement dated January 3, 2005 (the “Indemnification
Agreement”), both of which are attached hereto as Attachment “B”; and

WHEREAS, the parties mutually desire to arrange for Executive’s retirement from
the Company under certain terms; and

WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Retirement and Resignation from Officer Positions. Effective as of the close
of business on December 31, 2007 (the “Retirement Date”), the Executive will
retire as an employee of the Company. As of May 1, 2007, the Executive agrees to
resign any and all director officer, or other positions he holds with the
Company or any of its affiliates and/or subsidiaries, and the Executive hereby
agrees to sign and deliver the letter included herein Attachment D, evidencing
his resignation as an officer. The Executive shall remain as an employee until
the Retirement Date and subject to the terms of the Employment Agreement.
However, the Company and Executive agree that from the execution of the
Agreement until the Retirement Date, the Executive shall be available, at times
to be mutually agreed, if called upon by the Company, to provide assistance that
the Company may request, including without limitation, providing advice and
assistance on any possible financings by the Company.

2. Consideration and Waiver and Release. The Executive shall have until 45
calendar days after the date this Agreement was furnished to him to consider
whether to sign and return this Agreement to the Company by first class mail or
by hand delivery. In consideration for the Executive’s execution of and
compliance with this Agreement, including but not limited to the execution of
the Waiver and Release attached hereto as Attachment A, the Company shall
provide the consideration set forth below in this Section 2. Unless as otherwise
provided in the Agreement, this consideration is provided subject to the binding
execution by the Executive (without revocation) of the Waiver and Release, and
the re-affirmation of such Waiver and Release as of the Retirement Date. The
Company’s obligation to make any further payments or provide any benefits
otherwise due under Section 2 shall cease only in the event the Executive is



--------------------------------------------------------------------------------

in material breach of the terms of this Agreement or the Waiver and Release and
fails to cure such breach in a reasonable period of time, and no payment shall
be made or other benefit described hereunder provided until the expiration of
the seven-day revocation period as provided for in the Waiver and Release
following the Executive’s re-affirmation of the Waiver and Release as of the
Retirement Date (the “Effective Waiver Date”).

A. Retirement Payments. The Company agrees to pay the Executive a lump sum
payment of $130,000.00 on the Effective Waiver Date and eighteen (18) monthly
payments of $21,666.67 commencing on the date six months and two days following
the Effective Waiver Date. In the event of a Change of Control (as defined
herein this Agreement), the Company will within ten (10) days of such Change of
Control, pay to Executive any unpaid remaining balance under this Section 2(A).

B. Health Plan Coverage Continuation. The Executive and his qualifying
dependents will be eligible for coverage under the Company’s retiree medical and
dental+vision benefit plans, in accordance with and subject to the terms and
conditions of such plans, from the Effective Waiver Date until the date one
(1) year following the Retirement Date, subject to (i) Executive’s continued
payment of the employee portion of the then-applicable premium, as such portion
and premiums are in effect from time to time, and (ii) the Company’s ability to
amend or terminate its benefit plans at any time. The Company believes that,
under current law, the Executive’s participation in such coverage will not
result in further taxable income to the Executive. If, following the Retirement
Date, the Executive becomes eligible for medical or dental+vision benefits from
another employer, the Company’s obligation to provide such benefits coverage
shall immediately cease only with regard to that coverage provided by the other
employer. Following the first anniversary of the Effective Waiver Date or such
earlier time as coverage under the Company’s retiree medical and dental+vision
benefit plans is no longer available to the Executive, the Executive and his
dependents will be eligible to elect continuation coverage for medical and
dental+vision benefits to the maximum extent provided for under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), subject to the Executive’s
payment of the full premiums and the Company’s ability to amend or terminate its
benefit plans at any time.

C. Stock Options. The Executive shall be treated as having terminated employment
due to “retirement” for purposes of any stock options awarded to the Executive
under any incentive plan of the Company which remain unexercised as of the
Executive’s Retirement Date. The restricted stock granted Executive under the
Employee Restricted Stock Award Agreement made effective December 8, 2006 and
the stock options granted Executive pursuant to the Stock Option Agreement made
effective as of December 12, 2006 shall be immediately vested upon the execution
of the Agreement and the Waiver and Release attached hereto as Attachment A. All
other of Executive’s stock options and restricted stock shall be immediately
vested upon the Effective Waiver Date, except for (i) those restricted stock
grants granted pursuant to the Restricted Stock Agreement attached hereto as
Attachment E and (ii) those performance-based stock options granted subject to
the Company’s stock price achieving certain benchmarks under the Performance
Vested Non-Qualified Stock Option Award Agreement dated June 23, 2005 (the
“Performance Award Agreement”), which shall be addressed as provided

 

-2-



--------------------------------------------------------------------------------

below in subpart (2) of this Paragraph 2C. In addition, the Nominating and
Compensation Committee (the “Committee”) has agreed to extend the exercisability
of all options until the end of the original term of the option.

 

  (1) In the event of a Change of Control (as defined herein this Agreement),
the Company agrees to treat all of the Executive’s remaining vested, unexercised
options, granted under any prior award, in a manner no less favorably than
options held by any of the Company’s then-current executive group, whether the
conversion is to the new controlling party’s stock, cash, or other
consideration.

 

  (2) The Performance Award Agreement shall be amended and construed in the
following manner:

 

  (i) Paragraph 2(a), including its subparagraphs, shall be stricken in their
entirety, and the following language shall be inserted as the new Paragraph
2(a):

 

     “a. During its Term and prior to its earlier termination in accordance with
Section 3 of this Agreement, 100% of that portion of the Option that has vested
in accordance with Section 2(d) of this Agreement shall be exercisable.”

 

  (ii) Paragraph 3(a), including its subparagraphs, shall be stricken in their
entirety, and the following language shall be inserted as the new Paragraph
3(a):

 

     “a. General. No portion of the Option may be exercised after its
termination. Except as otherwise provided in this Section 3, the Option shall
terminate on the first to occur of:

 

  (i) the end of the Performance Period (except to the extent vested in
accordance with Section 2(d) of this Agreement),

 

  (ii) the end of the original Term of the Option (to the extent vested in
accordance with Section 2(d)), or

 

  (iii) the latest date allowed pursuant to final regulations issued pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended.”

 

  (iii) Paragraph 3(c), including its subparagraphs, shall be stricken in their
entirety, and the following language shall be inserted as the new Paragraph
3(c):

 

     “c. Retirement. If the Participant’s employment terminates due to
Retirement, the Option, whether vested before or after the Retirement Date,
shall:

 

-3-



--------------------------------------------------------------------------------

  (i) to the extent vested in accordance with Section 2(d) and unexercised,
remain vested and exercisable in accordance with Section 3(a) as amended; or

 

  (ii) be eligible for vesting and remain exercisable in accordance with
Section 3(a) as amended.”

 

  (3) The Company and Executive agree that other members of the Company’s
executive team in 2005 received Performance Award Agreements substantially
similar in terms (but not necessarily amounts of options granted) to the
Performance Award Agreement granted Executive. In the event of an amendment of
terms of the Performance Award Agreement (but not amount of options granted) of
any of the Company’s then-current executive group, the Company agrees to treat
all of the Executive’s remaining vested, unexercised options, granted under
Executive’s Performance Award Agreement, in a manner no less favorably than
options held by any of the Company’s then-current executive group pursuant to
their Performance Award Agreement.

D. Bonuses. The Executive will not be eligible to receive any annual bonus for
the 2007 calendar year.

E. Expenses. The Company shall pay, up to a maximum of $10,000, for the actual
costs incurred by the Executive for legal and/or tax advice in connection with
the Retirement Agreement, upon the Company’s receipt of invoices from such
service providers. The Company shall provide the Executive, for his records and
tax purposes, evidence of Company’s payment to such service providers.

F. Paid Leave. The Company will, on the Effective Waiver Date, make a lump sum
cash payment to Executive in an amount equal to the Executive’s unused vacation
(308.57 hours), personal day (8 hours), and unused sick leave (80 hours).

G. D&O Insurance. Subject to the Company’s own decision with regard to amounts
and insurance providers, the Company will maintain D&O or other insurance
coverage and extend same to the Executive, similar to the Company’s then-current
executive group, for a period of three (3) years from the Effective Waiver Date.

H. Transfer of Equipment. Subject to the necessary and proper procedures of the
Company’s Information Technology department for the termination or retirement of
any Company employee, the Company agrees transfer ownership of certain listed
items to the Executive within 30 days of execution of the Agreement, or within a
reasonable period thereof as required to coordinate with the third party vendors
of the Company. The items to be transferred are: (i) mobile phone and associated
cell number, and (ii) two desk top computers and laptop computer & peripherals
(including basic operating system and business productivity software licenses,
keyboard, mouse monitor and docking

 

-4-



--------------------------------------------------------------------------------

station) for each. Company shall deliver and assist Executive in the
reconfiguration of password requirements and installation of the computers at
the Executive’s residence in Houston, Texas. All items are to be provided to the
Executive in working order on an “AS IS, WHERE IS” basis.

3. Other Benefits. The Executive’s benefits under the Syntroleum 401(k) Plan and
any other plan or arrangement of the Company shall be determined and paid in
accordance with the terms of such plans. Except as expressly provided herein or
in the terms of such plans, all benefits provided to the Executive shall cease
as of the Retirement Date.

4. Restrictive Covenants. As a material inducement to the Company to enter into
this Agreement, Executive agrees that the restrictive covenants set forth in
paragraphs 6, 7, 8, 9, 10, 11 and 12 of the Employment Agreement, originally
agreed to by the Executive in entering into the Employment Agreement in exchange
for the Company’s provision to the Executive of Trade Secret Information and for
other good and valid consideration, remain in full force and effect; provided,
however, that, effective the Retirement Date, the Company agrees to further
modify the restrictions set forth in the Employment Agreement as follows:

A. The Company agrees to modify the Employment Agreement by striking the
language of paragraph 8(c) in its entirety, and inserting the language in bold,
italic typeface below:

“The provisions of this Paragraph 8 do not apply to an invention (i) developed
during your employment with the Company, for which no equipment, supplies,
facility or Trade Secret Information of the Company was used and which was
developed entirely on Employee’s own time, or (ii) for an invention developed
within two years of termination of employment, which does not include any Trade
Secret Information disclosed to Employee by the Company or Trade Secret
Information developed by Employee in the course of his employment with the
Company. A reasonable determination of the applicability of Paragraph 8(a) to an
Employee’s invention shall be made by Syntroleum after the Employee submits
notification in writing of the invention. Said notice shall include adequate
detail for Syntroleum to evaluate the invention and the circumstances under
which the Employee believes this exclusion should apply. Such notice to Company
shall be made whenever a reasonable person would consider that the invention may
include any Trade Secret Information disclosed to Employee by the Company or
Trade Secret Information developed by Employee in the course of his employment
with the Company. The Company shall have the right to review the invention and
contest the applicability of this Paragraph 8 even in such circumstances that
Employee does not give notice.”

B. Subject to the Executive upholding his continuing obligations to maintain the
Trade Secret Information of the Company as set forth in the Employment
Agreement, the Company agrees to waive the restrictions set forth in paragraphs
9(a) and 9(b). Notwithstanding the forgoing, the Company does not waive the
restrictions on the Executive as set forth in paragraph 9(c) of the Employment
Agreement.

 

-5-



--------------------------------------------------------------------------------

5. Assistance with Legal Proceedings. The Executive agrees that for a period of
three years after the Retirement Date, the Executive will furnish such
information and proper assistance as may be reasonably necessary in connection
with any litigation or other legal proceedings in which the Company or any
affiliate or subsidiary is then or may become involved; provided, however, that
the parties agree to negotiate a reasonable rate of compensation for any such
services.

6. Reference; Nondisparagement. The Company agrees to provide a letter of
reference for the Executive in substantially the form attached hereto as
Attachment D. The Executive agrees to refrain from any criticisms or disparaging
comments about the Company or any affiliates (including any current or former
officer, director or employee of the Company), and the Executive agrees not to
take any action, or assist any person in taking any other action, that is
adverse to the interests of the Company or any affiliate or inconsistent with
fostering the goodwill of the Company and its affiliates. Likewise, the Company
agrees to refrain from any criticisms or disparaging comments about the
Executive, and the Company agrees not to take any action, or assist any person
in taking any other action, that is adverse to the interests of the Executive or
inconsistent with fostering the goodwill of the Executive. Notwithstanding the
forgoing, this paragraph imposes no limitation on the Executive’s rights as a
shareholder of the Company, or on either party’s rights to enforce this
Agreement. Nothing in this Agreement shall apply to or restrict in any way the
communication of information by either Party to any state or federal law
enforcement agency, or require notice to either Party thereof in such event, and
neither Party will be in breach of the covenant contained above solely by reason
of giving testimony which is compelled by process of law.

7. Change of Control. For the purposes of this Agreement, “Change of Control”
shall have the meaning ascribed to the term in the “Syntroleum Corporation 2005
Stock Incentive Plan”, such definition and related definitions necessary to
construe the meaning of such provision are incorporated herein by reference.

8. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof. Upon the death of the Executive, his executors,
administrators, devisees and heirs, in that order, shall have the right to
enforce the provisions hereof.

9. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.

10. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.

11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

-6-



--------------------------------------------------------------------------------

To the Company:

Syntroleum Corporation

4322 South 49th West Avenue

Tulsa, OK 74107-6100

Attention: General Counsel

Fax: (918) 592-7979

To the Executive:

Greg Jenkins

2409 Dickey Place

Houston, Texas 77019

Telephone: (713) 942-9363

All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.

12. Tax Withholding. The Company shall withhold from any benefits payable under
this Agreement the minimum federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling. In instances
where a taxable event involves options or stock, the Executive may elect to have
the withholding obligations satisfied by the withholding of shares of stock
otherwise deliverable to the Executive or provided by the Executive to the
extent allowed by, and in accordance with the terms of, the applicable incentive
plan and governing laws and regulations.

13. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.

15. Titles. The titles and headings preceding the text of the sections and
subsections of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.

16. Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA, UNITED STATES OF AMERICA,
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF. The Company and the
Executive expressly and irrevocably consent and submit to the nonexclusive
jurisdiction of any state or federal court sitting in Tulsa

 

-7-



--------------------------------------------------------------------------------

County, Oklahoma and agree that, to the fullest extent allowed by law, such
Oklahoma state or federal courts shall have jurisdiction over any action, suit
or proceeding arising out of or relating to this Agreement. The Company and the
Executive each irrevocably waive, to the fullest extent allowed by law, any
objection either of them may have to the laying of venue of any such suit,
action or proceeding brought in any state or federal court sitting in Tulsa
County, Oklahoma based upon a claim that such court is inconvenient or otherwise
an objectionable forum. Any process in any action, suit or proceeding arising
out of or relating to this Agreement may, among other methods, be served upon
the Company or the Executive by delivering it or mailing it to their respective
addresses set forth herein. Any such delivery or mail service shall be deemed to
have the same force and effect as personal service in the State of Oklahoma.

17. Remedies. In the event of any material breach by either party of any of the
provisions of this Agreement and in the event such material breach is not cured
by the breaching party within forty-five (45) days after notice from the
non-breaching party, the non-breaching party, in addition to any other rights,
remedies or damages available at law or in equity, shall be entitled (a) to
injunctive relief enjoining and restraining any such material breach by the
breaching party; and, in addition to any other award of damages to which may be
entitled, (b) to recover from the breaching party all costs and expenses,
including reasonable attorney’s fees, incurred by the non-breaching party, its
successors or assigns as a consequence of any such breach.

18. Entire Agreement. This Agreement, together with Attachments [A, B, C, D, and
E] constitute the entire agreement of the parties with respect to the subject
matter hereof, and expressly supersedes the Employment Agreement, except as
expressly provided herein.

19. 409A Compliance. The parties acknowledge that all payments and benefits
provided under this Agreement and the Consulting Agreement are intended to meet
the requirements and restrictions of the nonqualified deferred compensation
rules contained in Section 409A of the Internal Revenue Code of 1986, as amended
(to the extent applicable thereto).

(signature page follows)

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
date and year first above written.

 

SYNTROLEUM CORPORATION By:   /s/ Kenneth L. Agee   Kenneth L. Agee   Chairman &
Chief Research Officer EXECUTIVE /s/ Greg Jenkins Greg Jenkins

 

-9-



--------------------------------------------------------------------------------

Attachment A

SYNTROLEUM CORPORATION

WAIVER AND RELEASE

Syntroleum Corporation has offered to pay me certain benefits (the “Benefits”)
under my Retirement Agreement with Syntroleum Corporation, dated as of March
        , 2007 (the “Retirement Agreement”), which include benefits to which I
am not otherwise entitled. These Benefits were offered to me in exchange for my
agreement, among other things, to waive all of my claims against and release
Syntroleum Corporation and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
retirement from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Retirement Agreement. I have read this
Waiver and Release, the attached demographic information and the Retirement
Agreement, including the attachments thereto (all of which I received together
and which, together, are referred to herein as the “Retirement Agreement
Materials”) and they are incorporated herein by reference. I choose to accept
this offer.

I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for Benefits, I must sign (and return to Richard L. Edmonson, Senior
Vice President and General Counsel) this Waiver and Release before 5 p.m. on
                , 2007. I acknowledge that I have been given sufficient time to
consider whether to sign the Retirement Agreement and whether to execute this
Waiver and Release.

In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or retirement from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or retirement from the Company or the Affiliates, except to the
extent that my rights are vested under the terms of employee benefit plans
sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. ss 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Pregnancy Discrimination Act of 1978; the Employee Retirement Income
Security Act of 1974, as amended; the Family and Medical Leave Act of 1993; the
Fair Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Retirement

 

-10-



--------------------------------------------------------------------------------

Agreement Materials has been made to me in executing this Waiver and Release,
and that I am relying on my own judgment in executing this Waiver and Release,
and that I am not relying on any statement or representation of the Company, any
of the Affiliates or any other member of the Corporate Group or any of their
agents. I agree that this Waiver and Release is valid, fair, adequate and
reasonable, is with my full knowledge and consent, was not procured through
fraud, duress or mistake and has not had the effect of misleading, misinforming
or failing to inform me.

I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Retirement Agreement Materials set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by Richard L. Edmonson, Senior Vice President and General
Counsel to Syntroleum Corporation, 4322 South 49th West Avenue, Tulsa, Oklahoma
74107, facsimile number: (918) 592-7979, in which case the Waiver and Release
will not become effective. In the event I revoke my acceptance of this offer,
the Company shall have no obligation to provide me Benefits. I understand that
failure to revoke my acceptance of the offer within 7 calendar days from the
date I sign this Waiver and Release will result in this Waiver and Release being
permanent and irrevocable.

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

 

Greg Jenkins Executive’s Printed Name /s/ Greg Jenkins Executive’s Signature May
1, 2007 Executive’s Signature Date

 

-11-



--------------------------------------------------------------------------------

SCHEDULE 1 TO ATTACHMENT A

The following demographic information is provided to the Executive for review
and consideration in connection with signing the WAIVER AND RELEASE, included as
Attachment A to the Retirement Agreement. This list represents the job titles
and ages of all employees within the Company who have been offered a retirement
described in exchange for signing a release. Those employees are as follows:

 

Title

   Age

Senior V.P. Business Development

   58

Senior V.P. Business Development

   55

Senior V.P. Business Development

   53

Vice President

   53

Executive V. P. Business Development and Chief Financial Officer

   49

The following demographic information is provided to the Executive for review
and consideration in connection with signing the WAIVER AND RELEASE, included as
Attachment A to the Retirement Agreement. This list represents the job titles
and ages of all employees within the Company who have not been offered a
retirement described in exchange for signing a release. Those employees are as
follows:

 

Title

   Age

Vice President Business Development

   52

 

-12-



--------------------------------------------------------------------------------

Attachment “B”

AGREEMENTS WHOSE TERMS ARE INCORPORATED BY REFERENCE

The Company shall attach copies of the following executed documents between the
Company and the Executive:

 

1. The Employment Agreement dated as of January 3, 2005 (the “Employment
Agreement”);

 

2. The Indemnification Agreement dated January 3, 2005 (the “Indemnification
Agreement”); and

 

3. The Syntroleum Corporation 2005 Stock Incentive Plan.

 

-13-



--------------------------------------------------------------------------------

Attachment C

LOGO [g45316image001.jpg]

March     , 2007

Greg Jenkins’ Service to Syntroleum

Greg Jenkins joined Syntroleum in January 2005. He led the Company’s business
development team and the financial and accounting group. During his tenure,
Syntroleum successfully completed three placements of the company’s equity with
Legg Mason Opportunity Trust, Azimuth Opportunity Ltd., and a group of private
investors with a potential value to the company of $120 million.

As a senior executive with the company Mr. Jenkins was instrumental in setting
the policy and direction of the company. He led the business development and
finance teams in developing relationships with numerous potential licensees of
the company’s technology and potential financing entities for the company’s
projects.

 

    [Name, Title]

 

-14-



--------------------------------------------------------------------------------

Attachment D

LOGO [g45316image001.jpg]

May 1, 2007

Syntroleum Corporation

4322 South 49th West Avenue

Tulsa, Oklahoma 74107

Attn.: Secretary of the Corporation

 

  Re: Confirmation of resignation from all positions and offices held in
Syntroleum Corporation, and all of its affiliates and/or subsidiaries

Dear Sir/Madam:

By affixing my signature to this letter, I hereby resign, due to my expected
entry into retirement, from any and all positions and/or offices previously held
in Syntroleum Corporation, all of its affiliates and/or subsidiaries that are in
existence as of the date of this correspondence. My resignation includes,
without limitation, any position as a director, officer, agent, or trustee in
any of the entities of Syntroleum Corporation (its affiliates and/or
subsidiaries). This resignation shall become effective as of May 1, 2007 as
stated in the Retirement Agreement, although I will remain an employee of
Syntroleum Corporation until January 3, 2008.

Sincerely,

/s/ Greg Jenkins

Greg Jenkins

 

-15-



--------------------------------------------------------------------------------

Attachment E

SYNTROLEUM CORPORATION 2005 STOCK INCENTIVE PLAN

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

THIS AGREEMENT (“Agreement”), made as of the 30th day of April 2007 (the “Grant
Date”), evidences an award by Syntroleum Corporation, a Delaware corporation
(the “Company”) to Greg G. Jenkins (the “Grantee”) pursuant to the 2005 Stock
Incentive Plan (the “Plan”). Capitalized terms used and not otherwise defined
herein shall have the meaning ascribed thereto in the Plan.

1. Grant of Restricted Stock Award. Effective as of the Grant Date, pursuant to
Section 8 of the Plan, the Company has awarded to the Grantee a Restricted Stock
Award with respect to 200,000 shares of Common Stock, subject to the conditions
and restrictions set forth below and in the Plan (the “Restricted Stock”).

2. Restrictions. The Restricted Stock granted hereunder to the Grantee may not
be sold, assigned, transferred, pledged or otherwise encumbered from the Grant
Date until the date that the Grantee obtains a vested right to the shares (and
the restrictions thereon terminate) in accordance with the provisions of this
Section 2. The Grantee shall have a vested right to a number of shares, as
described below, out of the Restricted Stock grant described in Section 1,
above, upon the completion of each of the following events:

A. upon the date of execution of definitive agreements for the provision of
feedstock to and creation of a venture to construct and operate a plant of
capacity to produce of at least 3000 barrels per day of sales product (the
“Plant”) in the United States with a large diversified foods company previously
agreed between Grantee and the Company, Grantee shall have a vested right to one
hundred thousand (100,000) of the shares of Restricted Stock; and

B. upon the date of closing of the financing for the construction of the Plant,
Grantee shall have a vested right to one hundred thousand (100,000) of the
shares of Restricted Stock.

For purposes of this Agreement, “financing” means the consummation and funding
of one or more fully executed and delivered agreements in which financial
institutions, financing companies or any other entity(s) or persons deliver to
the Company, or an entity directed to receive the funds by the Company’s Board
of Directors, funds sufficient for the Company, directly, indirectly,
independently or together with one or more other entities, to proceed with the
construction or acquisition (if the facilities already exist) of the facilities
necessary to complete the Project. “Project” means that certain project in which
Grantee advised on during his employment with the Company that is being pursued
in order to convert low quality triglyceride feedstock to be provided by a large
diversified foods company previously agreed between Grantee and the Company into
renewable diesel, naptha and propane using the Company’s Biofining™ technology
and in which the Company shall own, directly or indirectly, a fifty per cent
(50%) interest or such other lesser interest as shall be determined by the
Company’s Board of Directors in its sole discretion.

 

-16-



--------------------------------------------------------------------------------

The period of time between the Grant Date and the date that the Grantee obtains
a vested right to the Restricted Stock shall be referred to herein as the
“Restricted Period” as to those shares. In the event that any day on which the
Grantee would otherwise obtain a vested right to the Restricted Stock is a
Saturday, Sunday or holiday, the Grantee shall instead obtain that vested right
on the first business day immediately following such date.

3. Forfeiture. If the portion of the Restricted Stock which is to become vested
pursuant to the provisions of Section 2(A) has not vested by July 1, 2008, the
Grantee shall forfeit all right to the Restricted Stock. Such forfeiture shall
apply to Beneficiaries (as defined below) as well as the Grantee.

4. Book Entry. During the Restricted Period, the Restricted Stock Award shall be
evidenced by entry to an unfunded bookkeeping account maintained by the Company
and no certificate evidencing such shares shall be issued to the Grantee. Upon
termination of the Restricted Period with respect to any portion of the
Restricted Stock, a certificate representing the shares of Common Stock which
have vested shall be issued and delivered upon written request to the Grantee as
promptly as is reasonably practicable following such termination.

5. Beneficiary Designations. Pursuant to Section 10 of the Plan, the Grantee
shall file with the Company on such form as may be prescribed by the Company, a
designation of one or more beneficiaries and, if desired, one or more contingent
beneficiaries (each referred to herein as a “Beneficiary”) to whom shares of
Common Stock otherwise due the Grantee under the terms of this Agreement shall
be distributed in the event of the death of the Grantee. The Grantee shall have
the right to change the Beneficiary or Beneficiaries from time to time;
provided, however, that any change shall not become effective until received in
the Grantee’s handwriting by the Committee. If there is no effective Beneficiary
designation on file at the time of the Grantee’s death, or if the designated
Beneficiary or Beneficiaries have all predeceased such Grantee, the payment of
any remaining benefits under this Agreement shall be made to the personal
representative or executor of the Grantee’s estate. If one or more but not all
the Beneficiaries have predeceased such Grantee, the benefits under this
Agreement shall be paid according to the Grantee’s instructions in his
designation of Beneficiaries. If the Grantee has not given instructions, or if
the instructions are not clear, the benefits under this Agreement which would
have been paid to the deceased Beneficiary or Beneficiaries will be paid to the
personal representative or executor of Grantee’s estate.

6. Nonalienation of Benefits. Except as contemplated by Section 5 above, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary or by operation of law, and any attempt to
transfer, anticipate, alienate, sell, assign, pledge, encumber or charge the
same shall be void. No right or benefit hereunder shall in any manner be liable
for or subject to any debts, contracts, liabilities or torts of the person
entitled to such benefits. If the Grantee or the Grantee’s Beneficiary hereunder
shall become bankrupt or attempt to transfer, anticipate, alienate, assign,
sell, pledge, encumber or charge any right or benefit hereunder, other than as
contemplated by Section 5 above, or if any creditor shall attempt to subject the
same to a writ of

 

-17-



--------------------------------------------------------------------------------

garnishment, attachment, execution, sequestration or any other form of process
or involuntary lien or seizure, then such right or benefit shall cease and
terminate.

7. Prerequisites to Benefits. Neither the Grantee, nor any person claiming
through the Grantee, shall have any right or interest in Restricted Stock
awarded hereunder, unless and until all the terms, conditions and provisions of
this Agreement and the Plan which affect the Grantee or such other person shall
have been complied with as specified herein.

8. Issuance and Delivery of Shares. The Company shall not be obligated to issue
or deliver any shares of Common Stock if counsel to the Company determines that
such issuance or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted. If necessary to comply with any such law,
rule, regulation or agreement, the Company shall in no event be obligated to
take any affirmative action in order to cause the issuance or delivery of shares
of Common Stock.

9. Rights as a Stockholder. The Grantee (or Beneficiary) shall have no rights as
a stockholder with respect to the shares of Common Stock represented by the
Restricted Stock unless and until all the terms, conditions and provisions of
this Agreement and the Plan which affect the Grantee or such other person shall
have been complied with as specified herein, and certificates evidencing such
shares are issued and delivered to the Grantee or an alternative method of
transferring to Grantee ownership of such shares has been completed pursuant to
Section 4 hereof. Notwithstanding the foregoing, each time that a cash dividend
is paid out with respect to shares of Common Stock, Grantee shall receive a cash
payment equal to the amount of the cash dividends Grantee would have received
had all the shares of Restricted Stock been issued and outstanding as of such
date.

10. Taxes. The Company shall have the right to withhold an appropriate amount of
cash or number of shares of Common Stock, or combination thereof, for payment of
taxes or other amounts required by law or to take such action as may be
necessary in the opinion of the Company to satisfy all obligations for
withholding of taxes. Withholding may be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the Grantee, subject to
such terms and conditions as the Committee shall prescribe.

11. Adjustments. As provided in the Plan, certain adjustments may be made to the
Restricted Stock upon the occurrence of events or circumstances described in
Section 19 of the Plan.

12. Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or by first
class mail, postage prepaid to the following address:

Syntroleum Corporation

c/o Corporate Secretary

4322 South 49th West Avenue

Tulsa, Oklahoma 74107

 

-18-



--------------------------------------------------------------------------------

Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to Grantee’s address as listed in the records of
the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.

13. Amendment. Without the consent of the Grantee, this Agreement may be amended
or supplemented (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of Grantee or to add to the rights of the Grantee or to surrender any
right or power reserved to or conferred upon the Company in this Agreement,
subject, however, to any required approval of the Company’s stockholders and,
provided, in each case, that such changes or corrections shall not adversely
affect the rights of Grantee with respect to the Award evidenced hereby without
the Grantee’s consent, or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws.

14. Grantee Employment. Nothing contained in this Agreement, and no action of
the Company or the Committee with respect hereto, shall confer or be construed
to confer on the Grantee any right to continue as an employee of the Company.

15. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Oklahoma.

16. Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include the Plan. The headings
of the Sections of this Agreement have been included for convenience of
reference only, are not to be considered a part hereof and shall in no way
modify or restrict any of the terms or provisions hereof.

17. Relationship to the Plan. In addition to the terms and conditions described
in this Agreement, grants of Restricted Stock are subject to all other
applicable provisions of the Plan. The decisions of the Committee with respect
to questions arising as to the interpretation of the Plan, or this Agreement and
as to finding of fact, shall be final, conclusive and binding.

Signature page follows

 

-19-



--------------------------------------------------------------------------------

SYNTROLEUM CORPORATION

By:

  /s/ Richard L. Edmonson Name:   Richard L. Edmonson Title:   Senior Vice
President and General Counsel

 

GRANTEE /s/ Greg G. Jenkins Greg G. Jenkins

 

-20-